On the 27th day of April, 1934, the plaintiff obtained a judgment in the district court, and on October 26, 1934, the proceedings in this court were commenced by the filing of a purported transcript of the record with petition in error attached. The record does not show that a motion for new trial was filed and passed upon, although the purported transcript contains a copy of a motion for new trial. The same is no part of the record and cannot be reviewed by this court except upon proper presentation in a case-made or by bill of exceptions. Chase v. Byrnes,147 Okla. 118, 294 P. 786; In re Welfelt's Estate, 142 Okla. 110,285 P. 843; Brigham v. Davis, 126 Okla. 90, 258 P. 740; Schollmeyer v. Van Buskirk, 35 Okla. 439, 130 P. 138; Richardson v. Beidleman,33 Okla. 463, 126 P. 818.
It does not appear anywhere in the record that a notice of appeal was ever given in open court at the time of the rendition of the judgment, the order of the court overruling the motion for new trial or within 10 days thereafter, and in the absence of proper notice of appeal this court is without jurisdiction to review the action of the trial court. Smith v. Morris, 166 Okla. 285, 27 P.2d 631. The appeal is therefore dismissed.